DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 13, 22-24, 26, and 34-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown (US 2006/0276739).
With respect to claim 1, Brown teaches an ocular device (device 1, Fig. 1A, para. [0033]) comprising:
a first end configured to seat in an anterior chamber of an eye (first end 7, Fig. 1A, para. [0033]; anterior chamber 2, Fig. 1A, para. [0035]), the first end including an inlet configured to facilitate an ingress of aqueous humor into the ocular device (inlet of lumen 5, Fig. 1 A, para. [0033]; allow aqueous humor to flow from the anterior chamber of an afflicted eye through a lumen of the tubular body and into the tear film, para. [0031])

a body defining a fluid conduit (body 3 providing fluid communication between anterior chamber and tear film, para. [0033]), the body including lumen having a lumen length and a lumen cross sectional area (lumen 5 having lumen length and lumen cross section, Fig. 1A), wherein the lumen length and the lumen cross sectional area are configured to control an intraocular pressure (IOP) of the eye by controlling the flow of the aqueous humor through the lumen (of sufficient length to provide fluid communication between the anterior chamber and the tear film of the eye ... provide fluid flow between achieve a low intraocular pressure, para. [0021]).

With respect to claim 13, Brown teaches the ocular device of claim 1, wherein the lumen cross-sectional area is configured to increase along the lumen length from the first end to the second end (Fig. 1A, para. [0015]). 
With respect to claim 22, Brown teaches the ocular device of claim 1, wherein the ocular device further comprises one or more retainers to anchor the ocular device in the eye (barbs 17, Fig. 1A, para. [0038]).
With respect to claim 23, Brown teaches the ocular device of claim 22, wherein the retainers are selected from the group comprising fiber, wire, thread, bump, nodule, 
With respect to claim 24, Brown teaches the ocular device of claim 1, wherein the ocular device further comprises an adjustable flow restrictor with a distal end and a proximal end (filter 11, Fig. 1A, para. [0033]; creating a desired number of pores of appropriate diameter, by perforation or other suitable means, para. [0050], thus filter is adjustable), wherein the distal end is configured to seat in the fluid conduit (end of filter 11 within fluid conduit, Fig. 1A); wherein the proximal end is configured to position in the tear film of the eye (end of filter 11 adjacent tear film 4, Fig. 1A; filter position in a slightly protruding position, para. [0050]).
With respect to claim 26, Brown teaches the ocular device of claim 24, wherein the adjustable flow restrictor is tapered along the length from the proximal end to the distal end (Fig. 1A).
With respect to claim 34, Brown teaches that the ocular device may comprise silicone, acrylic, polyimide, polypropylene, or other materials in the group listed in Claim 34 (see para. [0008]).
With respect to claim 35, Brown teaches the ocular device of claim 1, wherein the ocular device further comprises a plate or a coating to retain the shape of the ocular device and protect the ocular device (surfaces of the device may also be coated with other materials, such as polymer coatings or biologically active molecules, to promote surface biocompatibility and/or immobilization of the implanted device, para. [0032]).
With respect to claim 36, Brown teaches the ocular device of claim 35, wherein the ocular device is integrated with the plate or the coating (para. [0032]).


Claims 1, 5-9, 12, 14-19, 24-25, 29-30, and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Camras (US 2016/0058615).
With respect to claim 1, Camras teaches an ocular device (drainage device 30, Figs. 1-5; para. [0040]-[0052]) comprising:
 a first end configured to seat in an anterior chamber of an eye (distal end 44 for easy entry into anterior chamber of the eye, Figs. 1, 4, 21; para. [0041]), the first end including an inlet configured to facilitate an ingress of aqueous humor into the ocular device (opening 48 functions as a fluid inlet at the distal end 44, Fig. 1, para. [0041]);
a second end configured to seat in a tear film of the eye (outlet assembly 34, Fig. 1, para. [0040]. [0051]), the second end including an outlet configured to facilitate release a flow of the aqueous humor into the tear film (para. [0051]); and
a body defining a fluid conduit (tubular body 32, Fig. 1, 4, 21; para. [0041]), the body including lumen having a lumen length and a lumen cross sectional area (lumen 46, Fig. 1, para. [0041]), wherein the lumen length and the lumen cross sectional area are configured to control an intraocular pressure (IOP) of the eye by controlling the flow of the aqueous humor through the lumen (draining aqueous humor from an eye for reducing intraocular pressure, Abstract; lumen 46 forms at least a portion of a flow path that permits the drainage of aqueous humor from the anterior chamber of the eye to the external surface of the eye, para. [0042]).

With respect to claim 5, Camras teaches the ocular device of claim 1, wherein the lumen includes an antimicrobial agent to reduce bacterial ingrowth (formed from 
With respect to claim 6, Camras teaches the ocular device of claim 5, wherein the antimicrobial agent is selected from the group consisting of antimicrobial agent/polymer composites, antimicrobial agent/silicone composites, ceramic, glass, stainless steel, metal, metal ion, metal oxide, metal compound, silver, silver oxide, silver nitrate, silver compound, silver nanoparticles, copper, zinc, zinc oxide, platinum, and
titanium (silver, para. [0070]).
With respect to claim 7, Camras teaches the ocular device of claim 5, wherein the antimicrobial agent is silver (silver, para. [0070]).
With respect to Claims 8, and 9, and 12, Camras teaches an embodiment (Figure 21) wherein the body is defined by a tortuosity (i.e. a non-linear path; see numeral 172 in Figure 21), wherein the tortuosity resides in the sclera of the eye and is configured to circumferentially circle around at least a portion of the outer perimeter of the anterior chamber of the eye.  In the alternative, see the rejection of Claims 8 and 12 over Camras and Burns below. 
With respect to claim 14, Camras teaches the ocular device of claim 1, wherein the device further comprises a compliant portion at the second end to reduce irritation to the eye (tabs 54 comprised of flexible material. .. reduce ocular surface irritation, para. [0046]).
With respect to claim 15 Camras teaches the ocular device of claim 14, wherein the compliant portion is flexible to comply with eyelid movement (easily deform to follow eye movement, para. [0046]). 
a cornea of the eye when the ocular device is implanted in the cornea, capable of protruding out of a sclera of the eye when the ocular device is implanted in the sclera, and capable of protruding out of a conjunctiva of the eye when the ocular device is implanted in the conjunctiva
With respect to claim 24, Camras teaches the ocular device of claim 1, wherein the ocular device further comprises an adjustable flow restrictor with a distal end and a proximal end (filter 40 having distal and proximal ends, Fig. 2, para. [0040]; filter 40 functions to regulate intraocular pressure by providing a predetermined resistance to outflow of aqueous humor from the anterior chamber of the eye into the tear film,
para. [0047]), wherein the distal end is configured to seat in the fluid conduit (proximal end seated in lumen 46, Fig. 3); wherein the proximal end is configured to position in the tear film of the eye (first end in outlet assembly 34, Fig. 3; outlet assembly 34 positioned in tear film, Fig. 4).
With respect to claim 25, Camras teaches the ocular device of claim 24, wherein the IOP of the eye and the flow resistance of the ocular device are adjustable non-invasively by controlling one or both of a length of the adjustable flow restrictor and a cross sectional area of the adjustable flow restrictor while the ocular device is implanted in the eye (filter can provide particular flow rate of aqueous humor by selecting a filter having predetermined number and size of pores and a selected overall length of the filter 40, para. [0047]-[0048]).

With respect to claim 30, Camras teaches the ocular device of claim 24, wherein the adjustable flow restrictor comprises a drug (filter 40 may have an antibiotic coating, para. [0072]).
With respect to claim 32 Camras teaches the ocular device of claim 1, wherein the inlet faces away from the trabecular meshwork (Fig. 5).

Claims 1 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Microoptix Inc (WO 2018/009556; cited by applicant in an IDS).
With respect to claim 1, Microoptix teaches an ocular device (devices implanted in an eye to treat glaucoma and/or dry eye, Abstract; device 100, Fig. 5; pg. 18, 6-18) comprising: 
a first end configured to seat in an anterior chamber of an eye (first end 107, Fig. 5, pg. 18, In 6-9; body has a length sufficient to provide fluid communication between the anterior chamber and tear film of the eye through the lumen when the device is implanted in the sclera, Abstract), the first end including an inlet configured to facilitate an ingress of aqueous humor into the ocular device (opening of lumen 105 at first end 107, Fig. 5); 
a second end configured to seat in a tear film of the eye (second end 109, Fig. 5, pg. 18, In 6-9; body has a length sufficient to provide fluid communication between the anterior chamber and tear film of the eye through the lumen when the device is implanted in the sclera, Abstract, see also Fig. 1), the second end including an outlet 
a body defining a fluid conduit (body 103, Fig. 5, pg. 18, In 6-9), the body including lumen (lumen 105, Fig. 5, pg. 18, In 6-9) having a lumen length and a lumen cross sectional area, wherein the lumen length and the lumen cross sectional area are configured to control an intraocular pressure (IOP) of the eye by controlling the flow of the aqueous humor through the lumen (lumen may be open from the first end to the second end and configured to maintain a desired intraocular pressure without a porous element inside the lumen, pg. 4, In 34-pg. 5, In 2).

With respect to claim 21, Microoptix teaches the ocular device of claim 1, wherein the ocular device further comprises one or more suture holes to anchor the ocular device in the eye (suture attachment features 111 a, 111 b, Fig. 5, pg. 18, In 15-18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Microoptix.

With respect to claim 33, Microoptix teaches the ocular device of claim 1. While Microoptix fails to specifically teach wherein the lumen includes an antifouling material selected from the claimed group, Microoptix teaches in an alternative embodiment modifying a lumenal surface to prevent bacterial contamination comprising PEG (pg. 13, In 17-26). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify Microoptix’s ocular device to have a bacteria-preventing surface comprising PEG, as further suggested by Microoptix, in order to provide a well-known means for preventing bacterial contamination on the surface of the device. 

Claims 20 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Camras.  
With respect to Claim 20, Camras teaches the ocular device of claim 14. While Camras fails to specifically teach wherein the compliant portion is lubricious to reduce irritation to the eye, Camras teaches the tabs 54 to reduce ocular surface irritation 

With respect to Claim 37, Camras teaches the device of Claim 1, wherein the device is configured to be implanted into the eye and the flow restrictor controls the flow of fluid through the device (filter 40 having distal and proximal ends, Fig. 2, para. [0040]; filter 40 functions to regulate intraocular pressure by providing a predetermined resistance to outflow of aqueous humor from the anterior chamber of the eye into the tear film, para. [0047]). Camras, however, does not specifically teach the steps of measuring pre-operative and post-operative IOP, wherein the lumen length and cross section are selected in response to the measured pre-operative IOP. 
However, the examiner takes official notice that it is extraordinarily well known in the art to measure IOP before and after the implantation of a glaucoma shunt, as doing so determines the need for such a device and determines whether the device has successfully reduced IOP.  Furthermore, the examiner takes official notice that it is well known in the art to customize the dimensions of the device (including the flow lumen) to the specific needs of a given patient.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to measure measure pre-operative and post-operative IOP and tailor the lumen length and cross-section to the specific needs of the patient, as is known in the art, in order to provide a well-known . 


Claims 2, 8, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Camras in view of Burns (US 2014/0081194).
With respect to claim 2, Camras teaches the ocular device of claim 1, but fails to teach wherein the IOP is controlled without a filter, a valve, or a narrowing in the fluid conduit. 
Burns teaches a device for treating intraocular pressure comprising a core 448 having a tortuous or spiral flow channel 450 extending generally along the exterior of the core 448 from an inflow end 438 to an outflow end 440 for control of fluid (para. [0155]). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify Camras to have a tortuous flow path for providing controlled flow of fluid without a filter or valve, as suggested by Burns, in order to provide improved control of aqueous humor and IOP control while limiting the overall length of the device (Burns: para. [0155]).

With respect to claim 8, Camras teaches the ocular device of claim 1. While Camras teaches the body curved from the distal end to the outlet assembly (Fig. 4), Camras fails to specifically teach wherein the body is defined by a tortuosity.
Burns teaches a device for treating intraocular pressure comprising a core 448 having a tortuous or spiral flow channel 450 extending generally along the exterior of 
With respect to claim 11, Camras in view of Burns teach the ocular device of claim 8. Camras, as modified by Burns, further teaches wherein the tortuosity of the body is configured to reside in the anterior chamber of the eye (proximal end of body 32 is inserted into the anterior chamber, para. [0078]).
With respect to claim 12, Camras in view of Burns teach the ocular device of claim 8. Camras, as modified by Burns, further teaches wherein the tortuosity of the body is configured to reside in a sclera of the eye (proximal end of body 32 is inserted through scleral tract, para. [0078]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Van Der Mooren (US 2010/0249691).
Brown teaches the ocular device of claim 1, but fails to teach wherein the lumen includes a lumen cross sectional shape that is circular and the lumen length and the lumen cross sectional area are calculated according to claimed Equations 1 and 2. 
Van Der Mooren teaches using the Hagen-Poiseuille equation to determine properties of a drainage tube for the eye (para. [0084]). The Hagen-Poisuelle

	In the alternative, the examiner takes official notice that the relationship between pressure, conduit length, fluid viscosity, flow rate, conduit radius, and flow resistance is extraordinarily well known in the art of fluid mechanics.  It would have been within the scope of one of ordinary skill in the art prior to the effective filing date of the instant application to modify Brown’s flow conduit to have a cross-sectional shape and lumen length sized according to well-known fluid mechanics formulas, in order to provide a conduit that provides the desired flow characteristics. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Cunningham (US 8,915,877).  Brown teaches the ocular device of claim 1, but fails to teach wherein the inlet has a smaller cross sectional area than the lumen cross sectional area to reduce clogging of the ocular device.
Cunningham teaches the inlet having an anti-clogging shaped structure 117 (col. 9, In 5-19; Fig. 1A). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify Brown’s inlet to have a smaller cross-sectional area to reduce clogging, as suggested by Cunningham, in order to prevent clogging at the inlet.


Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Yaron (US 2003/0079329).  
With respect to claim 27, Camras teaches the ocular device of claim 24, but fails to teach wherein the adjustable flow restrictor comprises a wire. 
Yaron teaches a flow regulating implant (Fig. 1) comprising a flow controlling wire or rod 92A in the tube passage 102 (Fig. 20, para. [0082]). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify Camras to have a wire-type flow restrictor, as suggested by Yaron, in order to provide a well-known alternate means for altering the flow characteristics of fluid through the device. 
With respect to claim 28, Camras teaches the ocular device of claim 24, but fails to teach wherein the adjustable flow restrictor comprises a plurality of wires with various lengths.
Yaron teaches a flow regulating implant (Fig. 1) comprising a flow controlling wire or rod 92A in the tube passage 102 (Fig. 20, para. [0082]), a length and cross-sectional shape of the flow controlling rod may selected from four possible shapes (para. [0085]). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify Camras to have a flow restrictor comprising plurality of wires with various lengths, as suggested by Yaron, in order to provide a well-known alternate means for altering the flow characteristics of fluid through the device.

s 38 is rejected under 35 U.S.C. 103 as being unpatentable over Camras in view of Yaron.
Camras reasonably suggests the method of Claim 37 (see the rejection above), wherein the device is configured to be implanted into the eye and the flow restrictor controls the flow of fluid through the device.  Camras, however, does not teach the step of adjusting the flow restrictor in response to a post-operative IOP.  
Yaron teaches an ocular implant for treatment of glaucoma, wherein the implant comprises a lumen having an adjustable flow restrictor 92 disposed therein (Figure 24). The adjustable flow restrictor is configured after implantation (i.e. post-operative), such that the flow resistance of the lumen may be adjusted to maintain the anterior chamber at a normal physiological level (para. [0087]). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to further modify Camras’ ocular implant and method of use to have an adjustable flow restrictor that is adjusted in response to post-operative IOP being outside a normal range, as suggested by Yaron, in order to maintain the anterior chamber at a normal physiological level.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or suggest an ocular implant for treating glaucoma, .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
De Juan (US 2015/0335487) teaches a glaucoma shunt for controlling IOP, wherein the shunt drains fluid from the anterior chamber to the suprachoroidal space. 
Takashima (US 2006/0235367) teaches a glaucoma shunt for controlling IOP, wherein the shunt has a tortuous path and drains fluid from the anterior chamber into the nasolacrimal duct. 
Pinchuk (US 7,431,709) teaches a glaucoma shunt for controlling IOP, wherein the shunt drains fluid from the anterior chamber to a bleb beneath the cornea of the eye. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip R Wiest whose telephone number is (571)272-3235. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP R WIEST/           Primary Examiner, Art Unit 3781                                                                                                                                                                                             f